Exhibit 10.ii.f

LOGO [g53036logo1.jpg]

SUPPLY AGREEMENT

URUGUAY

 

DATE:    December 29, 2006 SELLER:    MOSAIC FERTILIZER, LLC    8813 HWY 41
SOUTH    RIVERVIEW, FL 33569 BUYER:    CROP URUGUAY S.A.    Plaza Independencia
831    Piso 9° Oficina 908    Montevideo    Rep. Oriental del Uruguay PRODUCT:
   DAP AND MAP SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC
LOCATIONS MARKET:    URUGUAY PERIOD:    JULY – AUGUST 2006 PRICING:    MAP AT
$293/mt CFR Uruguay    DAP AT $291//mt CFR Uruguay QUANTITY:    5,700mt MAP
+/-10%    1,600mt DAP +/-10% DELIVERY:    AUGUST 2006 PAYMENT:    WIRE TRANSFER
UPON RECEIPT OF DOCUMENTS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (SEE
ATTACHED)

 

CROP URUGUAY S.A.     MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 